DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing rod (cl. 4, 13, & 18); and the lock & elastic member (cl. 7 & 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “disclosure” and “discloses”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-14, & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) in view of Jin (20130000528).  

    PNG
    media_image1.png
    460
    910
    media_image1.png
    Greyscale

Regarding claims 1 & 8, Lin teach(es) the structure substantially as claimed, including a folding frame (Fig. 11) for a folding stool or folding table, comprising: a left frame (A in Fig. 11 Annotated), a right frame (B), and two middle support legs (108), wherein a front end of an inner side of the left frame and a front end of an inner side of the right frame (Figs. 11 & 14) are provided with front hinge pieces (C) that are hinged to each other (par. 62), a rear end of the 
Regarding claims 2 & 11, Lin teaches a structure wherein rotation points (at 156) of the two middle support legs (108), rotation points (at 156) of the front hinge pieces (C), and rotation points (at 156) of the rear hinge pieces (D) are collinear (see par. 62 & 65).
Regarding claims 3, 12, & 17, Lin as modified teaches two middle support legs (108 of Lin) that are respectively disposed on inner sides (Fig. 1 of Lin 1) of the front hinge pieces (C of Lin) and the rear hinge pieces (D of Lin), and the link rods (131 of Jin) are respectively hinged 
Regarding claims 4, 13, & 18, Lin teaches a fixing rod (156 or E) that is connected between (Figs. 11 & 14) the two middle support legs (108).
Regarding claims 5 & 14, Lin teaches a left frame (A) and a right frame (B) that are rectangular frames (since 114, 156, & 180 form rectangles (see Figs. 11 & 14), and each of 114 has a rectangular cross-section (Fig. 17).
Regarding claims 7 & 16, Lin teaches a lock (158, 186), and an elastic member (160, 162), wherein: the lock and the elastic member are provided at a position of the front hinge pieces or the rear hinge pieces (Fig. 17), one end (188a) of the lock is hinged (via 114, 180, & 184) to one of the front hinge pieces (A) or one of the rear hinge pieces (B), and another end (158) of the lock is driven by the elastic member to abut another one of the front hinge pieces or another one of the rear hinge pieces (par. 67 & 69).
Regarding claim 8, Lin teaches a folding stool or folding table, comprising: two boards (101), and left (A) & right (B) frames respectively disposed on a periphery of a bottom surface of a corresponding one of the two boards (implied by Figs. 10-11 & 14 and par. 59)
Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) & Jin (20130000528) in view of Pucci (2643926).  Lin as modified teach(es) the structure substantially as claimed, including left (A) & right (B) frames; but fail(s) to teach a crisscross reinforcing frame.  However, Pucci teaches the inclusion, on each of a left frame and a right frame (38; or 22 & 38), of a crisscross reinforcing frame (51-52).  It would have been obvious to one of ordinary skill in the art to add a crisscross reinforcing frame, as taught by Pucci, to each of the left & right frames of Lin as modified, in order to provide additional 1 thereby increasing its load-bearing capacity.  

    PNG
    media_image2.png
    284
    649
    media_image2.png
    Greyscale

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) & Jin (20130000528) in view of Leng (20150250302).  Lin as modified teach(es) the structure substantially as claimed, including two boards (101); but fail(s) to teach upper & lower plastic blister boards.  However, Leng teaches making a board (10, 20) from an upper plastic blister board (10, which has blisters 13) and a lower plastic blister board (20) bonded under the upper plastic blister board (see par. 3, 7, & 33); wherein a top surface (Fig. 3) of the lower plastic blister board is provided with a protruding platform (F in Fig. 3 Annotated) to support the upper plastic blister board (see par. 33).  It would have been obvious to one of ordinary skill in the art to make each of the boards of Lin as modified from upper & lower plastic blister boards, as taught by Leng, in order to provide a table or stool having reduced weight and increased moisture resistance (as suggested by par. 2 of Leng).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In col. 4, lines 49-51, Pucci characterizes 51-52 as “stiffening ribs,” which implies that their purpose is to provide increased stiffness (i.e., reinforcement) to the tabletop (20) above them.